                  CaseCOURT/SOUTHERN
UNITED STATES DISTRICT 1:18-cv-11143-AJN  Document
                                       DISTRICT      23 YORK
                                                OF NEW   Filed 12/11/18    Page 1FAILLACE
                                                               Attorney: MICHAEL  of 2    &
                                                                                                          ASSOCIATES, P.C. - 2371


                                                                                                         Index#: 1:18-CV-11143-AJN
ALEJANDRINO ENRIQUE NESTOR( A/KIA ALEX), INDIVIDUALLY AND ON
BEHALF OF OTHERS SIMILARLY SITUATED

                                                                            Plaintiff(s)
                                                                                                         Date Filed:
                        -against-

RUAY THAI RESTAURANT LLC ET AL
                                                                                                         AFFIDAVIT OF SERVICE
                                                                            Defendant(s)




STATE OF NEW YORK: COUNTY OF NEW YORK ss:

ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS
ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on December 4, 2018 at 02:30 PM at

0/0 MAISON THAI
625 2ND AVENUE
NEW YORK, NY 10016

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT,
NOTICE OF INTENTION TO ENFORCE LIMITED LIABILITY COMPANY MEMBER LIABILITY FOR
SERVICES RENDERED on JEFFRY HARDINGER ( AK.A JEFFREY), the defendant/respondent therein
named.

SUITABLE           by delivering thereat a true copy/copies of each to MELISSA SMITH a person of suitable age and discretion. Said
AGE                premises is the defendant's/respondent's actual place of business within the state. She identified herself as the CO-
                   WORKER of the defendant/respondent.

                   Deponent further states that he describes the person actually served as follows:

                     Sex              Skin Color               Hair Color            Age(Approx.)        Height(Approx.)        Weight(Approx)
                   FEMALE             YELLOW                    BROWN                      40                  57                        150


MAILING            Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
                   the defendant's/respondent's actual place of business at

                   C/0 MAISON THAI
                   625 2ND AVENUE
                   NEW YORK, NY 10016

                   and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
                   Postal Service within New York State on December 4, 2018 by REGULAR FIRST CLASS MAIL in an envelope marked
                   PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
                   communication is from an attorney or concerns an action against the party to be served.
                   PERSON SERVED/SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES


MILITARY           Person spoken to was asked whether the defendant was in the military service of the State of New York or the United
SERVICE            States and received a negative reply. Upon information and belief based upon the conversation and observation as
                   aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
                   that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.
                                                                                                                        V,



Sworn to me on: December 4, 2018


Linda Forman                          Robin Forman                             Gotham Process Inc.
Notary Public, State of New York      Notary Public, State of New York         299 Broadway                             ANDRE MEISEL
No. 01F05031305                       No. 01FO6125415                          New York NY 10007
Qualified in New York County          Qualified in New York County                                                     License#: 1372356
Commission Expires August 1, 2022     Commission Expires April 18, 2021                                          Docket#:          *1099199*
         Case 1:18-cv-11143-AJN Document 23 Filed 12/11/18 Page 2 of 2                   ' • "■       T.'' " '          •                                                                 ■•-,r-..v




                                                                     -rr

t _ , . •• V' .

                                                 '- : ■ •        •             ' -   ■            .                                                                        : ''.'.Ji                       l'/-        .•        .
                                                                                                         .          ■             ' r-                              ■■ •    , , •>.•> -o r:"-T- ■ •                 .• '■ • r, •
                                                                                                             ■- •           •   ••' -t I -.J.   . .                                      »-i-'f i .1              ■ ■•>■,-'.■ • ;V.




                                                                                                                                 J; . -




                                                                     -■ .V {v" .                                                                1.:; <-■.       .; •••;• ; .     '.- •.    ■•••; ,• •. •




                         ■I.             .   .,v. -.^ i;    •■




                                                                                                                                                                    '•     '-J      •.:




                                                                                                                                —' ::—                      i\.r-   ■•




                                                                     7 ni <^sw tr:        •

■Vr; -       . .               v".   :                -
                                                                           '
